Case 3:20-cv-01035-SI   Document 139   Filed 08/12/20   Page 1 of 3
         Case 3:20-cv-01035-SI         Document 139       Filed 08/12/20     Page 2 of 3




                                      L.R. 7-1 Certification

       Federal Defendants conferred on this Motion with counsel for the other parties, and they

do not oppose this Motion.

                              MOTION TO FILE UNDER SEAL

       Federal Defendants submit this motion to file two exhibits to Federal Defendants’

Opposition to a Preliminary Injunction under seal after the Court conducts an in camera review.

       Plaintiffs filed a motion for a preliminary injunction against Federal Defendants on

August 10, 2020. ECF Nos. 133, 134. Federal Defendants have filed an opposition to that

motion. ECF No. 138. Federal Defendants have attached, as exhibits to that opposition filed on

the public docket, two declarations in support of that opposition, in which the federal law

enforcement officer declarants are identified only as CBP SOG-1 and CBP SOD-1.

       Federal Defendants seek to file versions of those declarations with the officers’ names

and signatures, as Exhibits 1 and 2, under seal after the Court reviews them in camera.

Previously, this Court granted a similar motion to file documents under seal containing the

names of federal law enforcement officers given the potential threats to such officers if their

names (and by extension, their other personal information) were disclosed. ECF Nos. 103, 104.

Similarly, this Court entered a stipulated protective order recognizing that the personally

identifiable information of federal law enforcement officers should be protected because release

of the names “could endanger the privacy and safety of such officers.” ECF No. 131 at 2-3.

       For the same reasons, Federal Defendants respectfully request that the Court issue an

order permitting the filing under seal of Exhibits 1 and 2.




                             MOTION TO FILE UNDER SEAL – 2
        Case 3:20-cv-01035-SI   Document 139   Filed 08/12/20   Page 3 of 3




Dated: August 12, 2020                    ETHAN P. DAVIS
                                          Acting Assistant Attorney General

                                          BILLY J. WILLIAMS
                                          United States Attorney

                                          DAVID M. MORRELL
                                          Deputy Assistant Attorney General

                                          ALEXANDER K. HAAS
                                          Director, Federal Programs Branch

                                          BRIGHAM J. BOWEN
                                          Assistant Director, Federal Programs Branch

                                          ANDREW I. WARDEN
                                          Senior Trial Counsel

                                          /s/ Jordan L. Von Bokern
                                          JORDAN L. VON BOKERN (DC 1032962)
                                          JEFFREY A. HALL
                                          KERI L. BERMAN
                                          Trial Attorneys
                                          U.S. Department of Justice
                                          Civil Division
                                          1100 L Street, NW
                                          Washington, D.C. 20530
                                          Tel.: (202) 616-7919
                                          Fax: (202) 616-8460

                                          Attorneys for Defendants




                         MOTION TO FILE UNDER SEAL – 3
Case 3:20-cv-01035-SI   Document 139-1   Filed 08/12/20   Page 1 of 1
